Citation Nr: 0205990	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-25 539	)	DATE
	)
	)                          

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1983 to January 
1986.  He also had active duty in the Mississippi Army 
National Guard during March to July 1991 and in September and 
October 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for PTSD.  In a January 2000 decision, the Board determined 
that the claim was "well-grounded" and remanded the issue 
to the RO for further development, including attempts to 
verify the occurrence of the stressors to which the veteran 
claims he was exposed during his active service.  The RO also 
provided the veteran a Department of Veteran's Affairs (VA) 
neuropsychiatric examination.

To the extent that the VA examination report of July 2001 
suggests that the veteran may have an organic psychotic 
disorder and dementia related to head trauma during his 
active military service, this matter is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  During his first period of active service in the United 
States Army, the veteran had a military occupational 
specialty (MOS) of unit supply specialist; during his active 
duty service with the Mississippi Army National Guard, he was 
assigned to an air traffic control unit.

2.  The veteran was not engaged in combat with an enemy, nor 
was he the recipient of the any awards, medals or citations 
indicative of combat service.

3.  The veteran's alleged stressors -- involving the 
attempted suicide of a fellow soldier during basic training 
and the deaths of two soldiers during a training exercise at 
Fort Irving, California -- have not been independently 
verified and cannot be so verified based on the information 
currently in the record.

4.  While serving in Hawaii in August 1984, the veteran 
sustained cervical strain in a motor vehicle accident; the 
accident did not involve actual or threatened death, or 
serious injury to the veteran, or produce in the veteran a 
response involving intense fear, helplessness, or horror.

5.  The veteran sustained multiple contusions and a momentary 
loss of consciousness in a motor vehicle accident in January 
1986; the accident did not involve actual or threatened 
death, or serious injury to the veteran, or produce in the 
veteran a response involving intense fear, helplessness, or 
horror.

6.  The veteran does not have a clear diagnosis of PTSD, or 
one supported by the examination report, nor has PTSD been 
related to a verified in-service stressor.


CONCLUSIONS OF LAW

The veteran is not entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 1991 & Supp 
2001); 38 C.F.R. § 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from PTSD 
as a result of exposure to stressors during his active 
military service.  For the reasons and bases that follow, the 
Board concludes that he is not entitled to service connection 
for PTSD.  The preponderance of the evidence supports a 
conclusion that the veteran does not have PTSD.  Moreover, 
his claimed stressors -- involving the attempted suicide of a 
fellow soldier during basic training and the deaths of two 
soldiers during a training exercise at Fort Irving, 
California - cannot be verified.

Initially, the Board will consider the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA's 
compliance therewith.  Thereafter, the Board will consider 
the merits of the claim.

I.  Applicability of and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).

In this case, for the following reasons, the Board finds that 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The appellant was notified in 
the April 1999 rating decision that the evidence did not 
independently verify some of the claimed noncombat stressors 
and that the veteran's neuropsychiatric disorder had not been 
clearly diagnosed as PTSD.  Similarly, in the May 1999 
statement of the case (SOC), he was informed of the need for 
evidence to verify the stressors to which he claimed exposure 
and the need for a clear diagnosis of PTSD.  In February 
2000, the RO corresponded to the veteran to advise him of the 
need for specific details concerning the stressors to which 
he claimed to have been exposed.  Also, in a letter dated in 
May 2001, the RO advised the veteran of the evidence 
necessary to establish entitlement to service connection for 
PTSD, including a clear diagnosis of PTSD.  These are the key 
issues in this case, and the rating decision, with the SOC 
and the supplemental SOC, and the RO's letters to the veteran 
informed him of the needed evidence.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
relevant and available evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A.  In this case, the record contains 
a diagnosis of PTSD and an indication that the diagnosis may 
be related to a claimed in-service stressor.  The appellant 
has been afforded VA neuropsychiatric examinations.  The RO 
also requested and obtained VA medical records, and has 
obtained the veteran's available service medical records from 
the National Personnel Records Center.  The RO also sought 
assistance from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in attempting to verify the 
veteran's claimed noncombat stressors.

In this regard, the Board notes that the record does not 
suggest the existence of additional records in the possession 
of a Federal agency.  The veteran indicated in a letter dated 
in July 2001 that all of his treatment has been received at a 
VA medical center.  The records of such treatment have been 
obtained.  Therefore, the notification requirements 
pertaining to VA's inability to obtain records do not apply 
in this case.

The veteran's claim for service connection for PTSD has been 
pending since April 1996.  As the law and regulations 
concerning VA's duty to notify and assist the veteran have 
changed during the pendency of this claim, VA must apply the 
law which is more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened, 
the version most favorable to the appellant should apply).  
The Board finds that application of the law passed as VCAA 
and the regulations adopted pursuant thereto are more 
favorable to the veteran, as such law and regulations expand 
VA's duties, under certain circumstances, to notify the 
veteran of evidence needed to substantiate his claim, to 
assist the veteran in development of his claim, and to notify 
the veteran regarding VA's inability to obtain evidence.


II.  Merits of the Claim for Service Connection for PTSD

The veteran contends that he has current disability from PTSD 
due to stressors to which he was exposed during his active 
military service.  In an April 1996 statement, he asserted 
that he had current disability from PTSD and that he was 
treated for a nervous disorder at an Army hospital in 1985.  
For the reasons and bases discussed below, the Board finds 
that the veteran was not engaged in combat and that the 
noncombat stressors which the veteran has described have not 
been independently verified.  Further, the Board finds that 
the veteran does not have a clear diagnosis of PTSD, or a 
diagnosis of PTSD supported by examination findings, that has 
been related to verified incidents claimed by the veteran as 
in-service stressors.  Therefore, the Board concludes that 
the veteran is not entitled to service connection for PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

In addition, 38 C.F.R. § 3.304(f), which was effective May 
19, 1993, see 58 Fed.  Reg.  29,109, 29,110 (1993), 
specifically concerns claims for service connection for PTSD.  
The veteran's current claim for service connection for PTSD 
was filed in April 1996.  Since then, there have been 
revisions to the pertinent regulations - not only to 
38 C.F.R. § 3.304(f), but also to the Schedule of Ratings for 
Mental Disorders, contained in 38 C.F.R. Part IV.  Section 
4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  61 
Fed. Reg. 52696 (1996).

The Board must therefore consider whether or not the veteran 
will be prejudiced by the application of revised regulations, 
or by the interpretation of these and other regulations by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997), which is discussed below.  See Karnas, supra.

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  This is so 
because the revised regulations, as discussed in Cohen v. 
Brown, 10 Vet. App. 128, prescribe a subjective standard to 
be applied when viewed in the context of the actual effect of 
a claimed incident on the particular veteran who claims to 
have been affected by the claimed stressor.  

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. 
§ 3.304(f) provides in pertinent part that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Section 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Section 3.304(f) was further amended effective March 7, 2002.  
The substantive changes, however, apply to claims of PTSD 
based on in-service personal assault.  See 67 Fed. Reg. 
10330-10332 (2002).  Therefore, they do not affect the 
outcome of this particular claim, which is not based on a 
claimed in-service personal assault.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App.  190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military MOS the veteran had; when, if, and how 
other service personnel died, and the names of the deceased; 
whether any unit(s) to which the veteran was assigned 
actually engaged the enemy in combat, etc.  Such evidence is 
typically found in the service personnel records, on the 
veteran's Form DD 214, and in unit histories and morning 
reports.  The only medical evidence that could provide such 
information would be those records compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v.  Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed.  Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purpose of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.


A.  Current Disability from Neuropsychiatric Disorder

The veteran has current disability from a neuropsychiatric 
disorder.  However, the Board finds that the preponderance of 
the evidence indicates that the veteran does not have PTSD.

The veteran was admitted to a VA hospital in April 1996 with 
chief complaints of depression, irritability, and fear that 
he might lose his temper and hurt someone.  On mental status 
examination, his mood was labile.  At times he was angry and 
at other time he was normal.  He occasionally appeared to 
have grandiose thoughts.  His speech was rapid and loud, but 
coherent.  There was some tangientiality and 
circumstantiality, but no evidence of delusions.  His memory 
was intact.  His concentration was fair.  His thinking was 
somewhat concrete.  The hospital summary contains a diagnosis 
of psychosis, not otherwise specified.  In a letter dated in 
May 1996, the veteran's treating psychiatrist reported that 
the veteran had been hospitalized for treatment of schizo-
affective disorder.  The psychiatrist reported that the 
symptoms related to the veteran neuropsychiatric disorder 
rendered him unemployable for the foreseeable future.

The veteran underwent a VA PTSD examination in January 1999.  
The examiner reported that the veteran had been in combat, 
but had not been wounded or captured.  The veteran told the 
examiner that while he was stationed in Hawaii in 1984 he had 
a motor vehicle accident during which his head went through 
the windshield and he was rendered unconscious for ten 
minutes.  He reported that later, while at Fort Gordon, 
Georgia, he was thrown through the windshield during another 
motor vehicle accident and was again rendered unconscious.  
He described a third accident in 1993 when he hit his head on 
a brick wall and sustained a concussion, with loss of 
consciousness for 15 minutes.  He reported having daily 
memories and nightly dreams of "the accident."  The veteran 
also described the following stressors:  while in service in 
Fort Irving, California, in November 1985, the veteran was 
riding in a line of trucks which encountered a sandstorm.  In 
zero visibility, the lead truck went off a cliff and the men 
inside were killed.  Also, during his basic training in 1983, 
a soldier with whom the veteran was acquainted attempted 
suicide by jumping from a building.  The examiner referred to 
a handwritten note in which a psychiatrist who had treated 
the veteran reported a diagnosis of psychotic disorder, not 
otherwise specified, with features of mood disturbances and 
elements of memories of traumatic events experienced in 
service secondary to head trauma in the service.  The 
examiner reported diagnoses of cognitive disorder not 
otherwise specified, psychotic disorder due to head injury, 
and PTSD.

In a medical summary dated in July 1999, the psychiatrist who 
had treated the veteran for several years reported his 
understanding that the veteran had sustained head trauma in 
each of the two in-service motor vehicle accidents and a 
frontal hematoma after striking his head in 1993.  After his 
hospitalization in April 1996, the veteran continued to 
experience psychotic symptoms along with mood disturbance and 
had been unemployable since 1996.  The psychiatrist reported 
that the veteran had been in close proximity to a wreck of a 
caravan while training in the desert.  However, according to 
the psychiatrist, the veteran's symptoms did not fit the 
criteria for a diagnosis of PTSD.

Pursuant to the Board's January 2000 remand, the veteran 
underwent a VA neuropsychiatric examination by two 
psychiatrists in July 2001.  At the examination, the 
veteran's brother provided much of the verbal history.  
According to the history, the veteran sustained a severe head 
injury with loss of consciousness in an automobile accident 
during his service in Hawaii.  After another accident while 
on furlough driving from Fort Stewart, Georgia, to Jackson, 
Mississippi, he reportedly was treated for removal of glass 
from his scalp.  According to the history provided, the 
veteran was referred to a VA mental health clinic in October 
1993 for evaluation of depression.  After the April 1996 
hospital admission and diagnosis of psychosis not otherwise 
specified, the veteran continued outpatient treatment with 
psychotropic medication.  He continued to have psychotic 
symptomatology and mood disturbance.  He preferred to be 
isolated.  He tended to ruminate about an incident in the 
Mojave Desert in California in which two soldiers were killed 
in a truck accident during a training exercise.  On mental 
status examination, the veteran appeared agitated and 
anxious.  He speech was mumbled and lacked spontaneity.  He 
tended to be irrelevant.  His mood was a mixture of 
depression, confusion, anxiety, and futility.  His affect was 
depressed and restricted.  Orientation, memory, and judgment 
were compromised.  Insight was lacking.  The examiners noted 
a report of a magnetic resonance imaging of the veteran's 
head which showed a small, old focal infarct on the right 
side of the veteran's brain.  The examiners reported 
diagnoses of psychotic disorder due to head trauma, with 
history of auditory and visual hallucination, and dementia 
due to head trauma, with disturbance in executive functioning 
and memory.  In their discussion, the examiners reported that 
the veteran's in-service head injuries ". . . led to changes 
in his mental status, resulting in gradual development of an 
organic psychotic disorder and dementia."  According to the 
examiners, the veteran has ruminated over an incident in the 
Mojave Desert, but that experience had not produced 
sufficient symptomatology to support a diagnosis of PTSD.

The Board finds that the veteran does not have disability 
from PTSD.  This finding is supported by the conclusions of 
the majority of the qualified examiners who have assessed the 
veteran's neuropsychiatric disability.  Rather the majority 
of the examiners have concluded that the veteran's 
neuropsychiatric disorder has an organic etiology, such as 
from head trauma, as well as an aspect of dementia.  Most 
recently a panel of two psychiatrist concluded that the 
veteran's symptoms did not support a diagnosis of PTSD.  
Finally, the one examiner that did diagnose PTSD apparently 
accepted at face value the veteran's description of his 
claimed in-service stressors.  As discussed below, the 
occurrence of those stressors has not been verified.

B.  Verification of Stressors

For the reasons and bases which follow, the Board finds that 
the stressors claimed by the veteran either cannot be 
verified, or have not been verified as occurring as the 
veteran claims they occurred.

Initially, the Board finds that the veteran was not engaged 
in combat during his active military service.  Service 
personnel records indicate that the veteran was trained and 
served as a supply specialist during his first period of 
service, which was not during a period of war.  He was not 
awarded any combat-related medals or citations.  His overseas 
service during the Persian Gulf War was in Germany, where he 
was assigned to an air traffic control unit.  The veteran has 
not asserted that he was exposed to any combat-related 
stressors.

As the stressors which the veteran has described are not 
combat related, there must be independent verification that 
the claimed stressors actually occurred.  The record contains 
no independent verification of the alleged truck accident in 
a California desert sandstorm or the attempted suicide of a 
fellow soldier during the veteran's basic training.

The veteran has asserted that he was exposed to the following 
stressors: 1) a motor vehicle automobile accident in Hawaii 
in August 1984; 2) an automobile accident in January 1986; 3) 
the attempted suicide of a fellow soldier with whom the 
veteran was acquainted while undergoing basic training, and; 
4) the deaths of two soldiers in a truck accident during a 
training mission in the Mojave desert near Fort Irving, 
California, in November 1985.  For convenience, these alleged 
stressor will be referred to by the number immediately 
preceding them.

By letter dated in February 2000, the RO requested the 
veteran to provide detailed information about the stressors 
he asserted caused his PTSD.  He was provided a questionnaire 
and advised to provide as much information as possible, 
including the date and place of the stressful incidents, his 
unit assignments at the time, and the names of the people 
involved.  The veteran responded by a letter.  He asserted 
that a response to the RO's request would be a mere 
repetition of facts already documented in the claims file.  
He further asserted that it would detrimental to his mental 
health to recount the incidents.  He concluded that he did 
not feel obligated to submit additional evidence, as the 
evidence of record had previously been found by the Board to 
be sufficient to support a well-grounded claim.

In January 2000, the Board found the claim for PTSD to be 
"well-grounded."  The term, as used in the context of 
veterans' claims law, meant that a claim was plausible or 
capable of substantiation.  A determination that a claim is 
well grounded does not preclude a conclusion that the claim 
fails on its merits.

In a letter to the RO dated in May 2001, USASCRUR advised 
that the stressors alleged by the veteran could not be 
verified without the veteran providing the full names of the 
personnel involved.  Further, according to USASCRUR, 
"[a]vailable casualty data does not list two U.S. Army 
personnel killed on the same day in November 1983 (sic)."  
Therefore, the Board finds that stressors 3 and 4 have not 
and cannot be independently verified.  Entitlement to service 
connection for PTSD based on these unverified stressors is 
not warranted.

Concerning stressors 1 and 2, service medical records and a 
treatment record generated at a university's hospital 
document a motor vehicle accidents in which the veteran was 
involved.  The veteran sustained cervical strain in an 
accident in Hawaii in August 1984.  At the time, he denied 
any head injury.  The veteran was treated and released.  
Thereafter, he underwent physical therapy to alleviate his 
neck symptoms.  

The record also contains a report of hospital treatment 
indicating that the veteran was involved in a motor vehicle 
accident in January 1986 in which the car he was driving 
flipped over after he lost control due to falling asleep.  
The veteran reported that he hit his head and had a momentary 
loss of consciousness.  The reported diagnosis was multiple 
contusions.  While the Board finds that the incidents claimed 
by the veteran as stressors and numbered 1 and 2 above are 
verified, there is no evidence that the incident claimed as 
stressor 1 involved actual or threatened death or serious 
injury to the veteran, or that either stressor 1 or 2 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Therefore, the events claimed as 
stressors 1 and 2, although verified to the extent that the 
veteran was involved in motor vehicle accidents, do not meet 
the definition of a stressor.

Apparently relying on the veteran's descriptions of the 
events surrounding stressors 1 and 2, the VA physician who 
reported the diagnosis of PTSD accepted those stressors as 
sufficient to support the diagnosis.  However, it is apparent 
that those accidents did not occur as then described by the 
veteran.  Reports associated with the investigation of the 
August 1984 accident indicate that the vehicle driven by the 
veteran was hit in the rear area of the driver's-side door 
and sustained minor damage.  Both the veteran and his 
passenger were wearing seat belts.  The passenger was not 
injured.  The veteran's only complaint at the scene was a 
sore neck.  When seen at a hospital emergency room, he 
reported that the impact of the accident jerked his neck.  He 
denied sustaining head trauma.  He also denied loss of 
consciousness.  There is simply no corroboration for the 
veteran's assertion during the recent VA neuropsychiatric 
examination that his head was pushed through the windshield 
or that he lost consciousness.

Similarly, medical records associated with the veteran's 
treatment after the January 1986 accident indicate that the 
veteran was not seriously injured.  A hospital report 
indicates that the veteran fell asleep while driving from 
Georgia to Mississippi.  He awoke as the car was running off 
the road.  The car flipped over twice.  The veteran had a 
"momentary" loss of consciousness due to hitting his head.  
A neurological examination was normal.  The diagnosis was 
multiple contusions.  During follow-up treatment seven days 
later, the veteran's chief complaint was of back pain.  A 
service medical record made two weeks after the January 1986 
accident contains no reference to any serious injury.  The 
only abnormal finding related to the veteran's head was of 
numerous papular lesions on the top of his head.

The Board finds that the auto accidents cited as stressors by 
the VA physician who diagnosed PTSD did not occur as they 
were described by the veteran to the physician.  The record 
contains no independent verification that the stressors 
described by the veteran -- that is, serious automobile 
accidents resulting in ejection through the windshield with 
cerebral concussions and prolonged loss of consciousness -- 
actually occurred.

In summary, the preponderance of the evidence indicates that 
the veteran does not have PTSD.  Further, the noncombat 
stressors to which the veteran attributes his claimed PTSD 
have not been independently verified.  In the absence of a 
clear diagnosis of PTSD, or one supported by findings on the 
examination report, and independent verification of the 
noncombat stressors claimed by the veteran, the Board 
concludes that entitlement to service connection for PTSD is 
not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

